AVENANT N° 2 A LA CONVENTION DE JOINT VENTURE DU 22 AVRIL 2008
2008 4H22A (RAA AIN) AAA NN

ENTRE LES SOUSSIGNES :
EE:

1. LA GENERALE DES CARRIERES ET DES MINES, en abrégé « GECAMINES » et
en sigle « GCM », entreprise publique de droit congolais, créée par le décret 049 du
07 Novembre 1995, enregistrée au Nouveau Registre de Commerce de Lubumbashi
sous le numéro 453 et ayant son siège social sur le Boulevard Kamanyola, n° 419, B.
P. 450, Lubumbashi, République Démocratique du Congo, représentée aux fins des
présentes par Messieurs ASSUMANI SEKIMONYO et Paul FORTIN, respectivement
Président du Conseil d'Administration et Administrateur Délégué Général ;
RURD LR A 7], fifi GECAMINES”, #5"GCM”, Æ AK AILR 19954 11 A7 H049ÿk
SALAIRE AN, SR ET BTEMS n°453, A AE MHEHE: Boulevard
Kamanyola, n° 419 à Lubumbashi, B.P.450, République Démocratique du Congo. ##
BH HA FI É HHASSUMANI SEKIMONYOS/Æ AIN) UT # Paul FORTINÆÆ

Ke

2. LA SOCIETE IMMOBILIERE DU CONGO, Société Privée à Responsabilité Limitée de
droit congolais, en abrégé, SIMCO SPRL, ayant son siège social sur le Boulevard
Kamanyola, n° 419, B. P. 450, Lubumbashi, République Démocratique du Congo,
représentée aux fins des présentes par Monsieur ZONGWE KILUBA, le Président du
Conseil de Gérance;

BURAFAPA RAA, fi. SIMCORRAAÆAR, A FJEMHHE. le Boulevard
Kamanyola, n° 419, B. P. 450, Lubumbashi, République Démocratique du Congo, #
A ROUUF HS KZONGWE KILUBASEÆACE.

3. CHINA RAILWAY GROUP (Hong Kong) Limited, ayant son siège social
à UNIT 1201-1203 12 / F APEC PLAZA, 49 HOI YUEN RD KWUN TONG KL,
représentée aux fins des présentes par Madame Lü Feng, son Administratrice;
RERE CA) ARAA, ARYEMHHE: UNIT 1201-1203 12 / F APEC PLAZA, 49
HOI YUEN RD KWUN TONG KL, ÆÆENU FI EAHERLE, ATÈX.

4. CHINA RAILWAY RESOURCES DEVELOPMENT LIMITED, ayant son siège social à
UNIT 1201-1203 12 / F APEC PLAZA, 49 HOI YUEN RD KWUN TONG KL,
représentée aux fins des présentes par Madame Lü Feng, son Administratrice;

RER ERIRFRMUÉMAN, AHYEMAMAHE: UNIT 1201-1203 12 / F APEC
PLAZA, 49 HOI YUEN RD KWUN TONG KL, ÆÆXbHASEFRERAXEMLE, AT

Æ. Z X

oo e (@ RAI

5. SINOHYDRO CORPORATION LIMITED, ayant son siège social au N°1, Ertiao,
Baïguang Road, Xuanwu District, Beijing, P.R. China (100761), représentée aux fins
des présentes par Monsieur Huang Bao Dong, son représentant légal ;
RERBÉGRARRTIARAN, ATEN. PERIRTERR AT HEX—
(100761), ADN HA AVE CR ÉUIRASEEIUR.

6. SINOHYDRO HARBOUR CO. LTD., ayant son siège social au A308, N°1, Tong Da
Square, Tianjin Port Free Trade Zone, Tianjin, P.R.China(300461), représentée aux
fins des présentes par Monsieur Tong JinSong, son représentant légal.

PERS RAEMERÉ RAT, AREA: DERÉRBDIEX 15 A308

& (800461) , ÆA PDU F HA RARE ICE AL MANPAEEICR.

7. CHINA METALLURGICAL GROUP CORPORATION, société de droit chinois, ayant
son siège social au No.11, Gaolianggiaoxiejie, Haïidian District, Beïjing P.R.China.
(100081), représentée aux fins des présentes par Monsieur Shen HeTing, son
représentant légal.

HEÉRÉRLÉMAN, RRARIUN, AAIEMAMAE RIRE REA

115 (100081) , ÆATDUN FH AMÉAEICE LB EICE

EN PRESENCE DE
5

8. ZHEJIANG HUAYOU COBALT CO.LTD, société de droit chinois, ayant son siège
social au No.18 Wuzhen E. Rd. Economic Development Zone of Tongxiang, Zhejiang
Prov, P.R.China (314500), représentée aux fins des présentes par Monsieur Chen
Xuehua, son représentant légal.
ÉNLEXANLERRÉARAR, ARRET, AEMUUE. EHNILAMS ZT

REA MISE (314500) , ÆAROUMNT HA FAR RE EE AÆ NE.

#

APRES AVOIR PREALABLEMENT EXPOSE QUE :
ÉF

A. En conséquence des négociations entreprises en 2007 entre la République
Démocratique du Congo, « RDC », d'une part, et, d'autre part, CHINA RAILWAY
GROUP LIMITED et SINOHYDRO CORPORATION, ci-après dénommées le
Groupement d'Entreprises Chinoises, la Convention de Collaboration relative au
développement d'un projet minier et d'un projet d'infrastructures en République
Démocratique du Congo a été signée entre ces deux Parties en date du 22 avril
2008, Ci-après « Convention de Collaboration »;
Ed 2007ÆRLRREHME CF Fe RDC ») SRE CEE RAR AA
ARA SRE KAR ES BR A R) KA], AUTF2008F4A22A#E (XF
AIR RE HE RD NLIER ALAN AUS EDR) (UFR CAEN) ).

B. La République Démocratique du Congo, CHINA RAILWAY GROUP LIMITED,

top

SINOHYDRO CORPORATION et CHINA  METALLURGICAL GROUP
CORPORATION ont signé, le 28 juin 2008, l'Avenant n° 1 à la Convention de
Collaboration selon lequel CHINA METALLURGICAL GROUP CORPORATION
adhérait à la Convention de Collaboration, en tant que membre du « Groupement
d'Entreprises chinoises » afin de réaliser le Projet de Coopération.
BIRREHAIR 5 Eh EUR A RAS TI, ERIK BE DUR AA 51 LR ER &
FILÆHAA F2008F6A28HÉF T (2008 4H22H<XFRLRREHAIERY NL
FFRAIÉERE VUE EE VENU À PE DNA NN), MEREFLÉAATMATES
RE, RTL.

C. La République Démocratique du Congo, CHINA RAILWAY GROUP LIMITED,
SINOHYDRO CORPORATION, CHINA  METALLURGICAL GROUP
CORPORATION et ZHEJIANG HUAYOU COBALT CO., LTD ont signé l’'Avenant n°
2 à la Convention de Collaboration selon lequel l'Avenant n°1 du 28 juin 2008 à la
Convention de Collaboration est  résilié et par conséquent CHINA
METALLURGICAL GROUP CORPORATION ne fait plus partie du Groupement
d'Entreprises Chinoises et ZHEJIANG HUAYOU COBALT CO..LTD adhère à la
Convention de Collaboration et, en tant que membre du Groupement d'Entreprises
Chinoises, elle participe désormais au Projet de Coopération.

FRRERMEE ARR A RAR, HE XAKR ERREUR, Er
TA AILLAMNTÉE RENÉ RATÉ T (20087 4H22H<K FRÈRE

HAT ULIE RATER EE HI PE ARE NX) , ARiX NX, (2008

FE 4H22H<RFHRR ERA ENTER AE 18 EE De 49 VE DAC > I HR TE DL

HER, PERSRTÉEMAARREREMLÉRRR, HONTE ÉNLRUTE

ANA CAEN) , MEN RVRARR, HA RMEME.

»
Ra

EN FOI DE QUOI, IL À ETE CONVENU ET ARRETE CE QUI SUIT :
Ait, AE F:

Article 1 : Objet de l’avenant
FR: HPEPNX E À

1.1. Les Parties au présent Avenant acceptent que CHINA METALLURGICAL GROUP
CORPORATION se retire du Consortium des Entreprises Chinoises, ci-après
« Consortium ».
ARE HDI À 5

1.2. Les Parties au présent Avenant acceptent que ZHEJIANG HUAYOU COBALT
CO.LTD participe au Consortium et deviendra, en conséquence, actionnaire de
SICOMINES SARL après la constitution de celle-ci.
ARE RD AR, ENTER ENLRAEA IR A TUNAREAULERS AE, Æ UT
ME AD RAS FI AR SLR DE AN FT RE À à

FE, PER @RELRA TER EEE RUE.

E]

18. Les articles 6, 7 et 31.1, 31.2 de la Convention de Joint Venture du 22 avril 2008,

4, ERA

tels qu'amendés par l'Amenant n°1 du 28 juin 2008, sont modifiés comme suit :
200844H22R #4, 46200846 H28F hi bniX HA CHEN A AA EI HN)
6eÆMÉE7Æ,2#31.1 131.2 AU F:

ARTICLE 6 - LES APPORTS
APE UE

Les apports des Actionnaires pour la constitution du capital social de SICOMINES
SARL se feront en numéraire, à hauteur de :

RER LDEE RIRE SEPT LRU A RL IREM RE RETIRE, HA:

1 vingt millions de Dollars américains (20.000.000 US$) pour GECAMINES,
Actionnaire de la catégorie À ;

GECAMINES EX "A" ZE IR M T7 À P(20.000.000 US$) ;

2 douze millions de Dollars américains (12.000.000 US$) pour SIMCO SPRL,
Actionnaire de la catégorie À ;

SIMCO SPRL EX "A"ÆRR HE TA ET É(12.000.000 USS) ;

3  vingt-sept millions de Dollars américains (27.000.000 US$) pour CHINA
RAILWAY GROUP (HONG KONG) LIMITED, Actionnaire de la catégorie B ;
BERÈ CEE) AVE EE B"ÆRFHEMT EE TÉEÉ(27.000.000 US$) ;

4 six millions de Dollars américains (6.000.000 US$) pour CHINA RAILWAY
RESOURCES DEVELOPMENT LIMITED, Actionnaire de la catégorie B ;
BERRERIT RME A MR LS TE "BR ÉRER LT A TI (6.000.000 USS) :

5  cing millions de Dollars américains (5.000.000 US$) pour ZHEJIANG HUAYOU
COBALT CO. LTD, Actionnaire de la catégorie B ;
BTILER GRAVE 2 TE B" RÉ I Hi IT #5. 000.000 US$);

6 vingt-six millions de Dollars américains (26.000.000 US$) POUR SINOHYDRO
CORPORATION LIMITED, Actionnaire de la catégorie B ;

PARLE BR NT PT LE AURA TE N BR ÉRAMRTIÈNRE
(26.000.000 US$) ;

7 quatre millions de Dollars américains (4.000.000 US$) pour SINOHYDRO
HARBOUR CO. LTD. Actionnaire de la catégorie B.
LP EUR EEE SRE PEN DEL FI EXD" HIRER HI BEI F7 (4.000.000 US$) -

ARTICLE 7 - CAPITAL SOCIAL
FLE L'IEMER

1. Le capital social est fixé à la somme de cinquante milliards de francs congolais
(FC.  50.000.000.000, équivalant à cent millions de dollars américains

| pb Ga
2

(US$ 100.000.000) à la date des présents Statuts. Il est représenté par cent mille
(100.000) Actions d'une valeur nominale de cinq cent mille francs congolais (FC
500.000) chacune, équivalant à mille dollars américains (USS 1.000).

Toutes les Actions ont été entièrement souscrites comme suit :

EMA A FAC ÉU(FC. 50.000.000.000), RS HPRDÉ MÈRE
(USS 100.000.000). MER 71000.000 BE, RE FAT
PÆEU(FC 500.000), #TÉ — FÉEUUSS 1.000) FR, ARRETE LA FA ASE TA

4,

i  Actionnaire de catégorie « À » : GECAMINES
Vingt mille (20.000) Actions dites de catégorie À, soit 20 % du capital social, non

diluables.
BIRD LE 27]: 2000048, "AIR, EMA RANDOM, FTPRFE;

ii. Actionnaire de catégorie À : SIMCO SPRL
Douze mille (12.000) Actions dites de catégorie À, soit 12 % du capital social, non

diluables.
SIMCO SPRL, 120008, "AE, EMAIL, PTRÈTE:

ii. Actionnaire de catégorie « B»: CHINA RAILWAY GROUP (HONG KONG)

LIMITED
Vingt-sept mille (27.000) Actions dites de catégorie B, soit 27% du capital social.

RARE CEE) AMEL], 2700048, AB, ATEN ITS:

iv. Actionnaire de catégorie «By»: CHINA RAILWAY RESOURCES

DEVELOPMENT LIMITED
Six mille (6.000) Actions dites de catégorie B, soit 6% du capital social.
RER MTRIEUN EME ET, 60004, BE, EME AIM:

v.  Actionnaire de catégorie « B » : ZHEJIANG HUAYOU COBALT CO. LTD
Vingt mille (5.000) Actions dites de catégorie B, soit 5% du capital social.

PL ER ME EMEL ET), 50008, "BE, EMA RRISH:

vi. Actionnaire de catégorie « B » : SINOHYDRO CORPORATION LIMITED
Vingt-six mille (26.000) Actions dites de catégorie B, soit 26% du capital social.
PER EE RE TIEIbr LEE AURA], 260008, "BR, EMEA RI20/:
vii. Actionnaire de catégorie « B » : SINOHYDRO HARBOUR CO. LTD.

Quatre mille (4.000) Actions dites de catégorie B, soit 4% du capital social.

PRETR EE RRETPÉRILE SF MR ZT, 400048, "BE, EME RAAU

ARTICLE 31- GESTION JOURNALIERE-COMITE DE DIRECTION
=F-R FEFRSHRÉE 7 X

ICT LU
4

31.1. Le Conseil d'Administration désigne, parmi les Administrateurs de la catégorie
«B», un Administrateur-Délégué. L'Administrateur-Délégué sera assisté d'un
Administrateur-Délégué Adjoint que le Conseil d'Administration désigne parmi les
Administrateurs de la catégorie « À ». Le Conseil d'Administration fixe les émoluments et
avantages de l'Administrateur Délégué et de l’Administrateur Délégué Adjoint.
ERLABARIRENIER FE ENTER, FARBARÉPRIÉERPER —
BNRTÉR, URITÉ RON ITR RNILIE. RL RENNTÉ FAEIMATÉ
FF MATEF -

31.2. L'Administrateur-Délégué et l'Administrateur-Délégué Adjoint pourront être
remplacés par décision du Conseil d'Administration, prise aux trois quarts des voix
présentes ou représentées.

AITÉ RAIN IT ÉRRIER ARLES LUUREX RME MERE BITRER RE
BOF ÈZEHETRE

Article 2 : Entrée en vigueur

F%k: VE

Le présent Avenant entre en vigueur à la date de sa signature.

FIAT ÉEZ OEM.

Ainsi fait en onze exemplaires originaux, chacune des Parties reconnaissant avoir reçu
le sien, deux étant destinés au service notarial et un destiné aux archives de la société.
ARE —HRIEUE, ARR, RNB MIENLRA, FRA ARR.

1. POUR LA GENERALE DES CARRIERES ET DES MINES

RIRE NL ENT NS
Paul FORTIN | SEKIMONYO

Administrateur-Délégué Général Président du Conseil d'Administration

Vüs bai

À Kinshasa, le 2 septembre 2008

2. POUR SIMCO SPRL
BR ASP AR GUE À A]

Monsieur ZONGWE KILUBA
Président du\Gonseil de Gérance

, CP ACI 1
Æ

À Kinshasa, le 2 septembre 2008

3. POUR CHINA RAILWAY GROUP (Hong Kong) Limited
RERE CRE) ART

xs

À Beïing, le \} septembre 2008

4. POUR CHINA RAILWAY RESOURCES DEVELOPMENT LIMITED
FR ER ER ETE RIR TE A 7)
AE
À Beïing,le |} septembre 2008

5. POUR SINOHYDRO CORPORATION LIMITED
HER EURE ER TERRA)

D.

À Beïjing, le || septembre 2008

6. POUR SINOHYDRO HARBOUR CO. LTD
BERÉÉBÉNREMNE AIR AH

)Mhég,

À Beïing,le |] septembre 2008

7. POUR ZHEJIANG HUAYOU COBALT CO.,LTD
BRL EMA BRAS Fi

ZE
À Beijing, le \] septembre 2068

8. POUR CHINA METALLURGICAL GROUP CORPORATION
FH EREALLKEAT

ABeïing,le || epternbre 2008

